Opinion of the Court by
Judge Robertson :
The devise to the testator’s children of real and personal estate *78in fee is not made defeasible by tbe declaration “should either of my children die without children, the surviving children to inherit,” -but that super-addition would be most consistently interpreted as a mere testamentary recognition of the law of descent and distribution, and not as a limitation of the title or a restraint-on the jus disperendi.
Rhea, for appellant.
Wherefore, the judgment of -the circuit court limiting the estate to a defeasible fee is reversed, and the cause remanded.